Frank, Elmore, Lievens, Chesney & Turet, L.L.P.
                                                 Attorneys At Law


 Jerry L. Elmore                                9225 Katy Freeway, Suite 250                Of Counsel:
 Richard C. Lievens                              Houston, Texas 77024-1564                  Edwin H. Frank, Jr., PC
 William S. Chesney, III                                                                    William L. Van Fleet, II
 Charles S. Turet, Jr.                           Telephone: (713) 224-9400
 Kristi A. Slaughter                             Facsimile: (713) 224-0609




                                                  October 2, 2015                      r'Rsrcr!f>^i

First Court of Appeals                                                                         0" OS 20/5
Attn: Christopher A. Prine, Clerk of Court
301 Fannin Street                                                                      '±§RK
Houston, Texas 77002-2066

              Re:           Case No. 01-15-00462-CV; Post Oak Lane Townhome Owners Association
                            v. The Bank of New York Mellon f/k/a the Bank of New York, as Trustee for
                            the Certificateholders of CWABS Series 2003-BC1 and Wade Riner

Dear Mr. Prine:

              Enclosed is our firm check in the amount of $195.00 to cover costs incurred in the
referenced case. For your convenience we also enclose a copy of the Bill of Costs.

              Ifyou have any questions, please feel free to contact us.

                                                                         Sincerely,


                                                                               Jja4j^~J
                                                                         Tracey L. Deison
                                                                         Legal Assistant




TlO:JLe:10-1221-09.100215 l"Crt Appeals
                                           Court of appeals
                                     jftart 3Bt*trict of %txm
                                             BILL OF COSTS

                                                No.01-15-00462-CV

                               Post Oak Lane Townhome Owners Association

                                                       v.




 The Bank of New York Mellon f/k/a the Bank of New York, as Trustee for the Certificateholders of
                                 CWABS Series 2003-BC1 and Wade Riner

               NO. 2013-00567 IN THE 11TH DISTRICT COURT OF HARRIS COUNTY


TYPE OF FEE               CHARGES                  PAID/DUE                 STATUS              PAID BY
   MTFEE                    $10.00                 07/06/2015                E-PAID               ANT
   FILING                   $195.00                05/20/2015               NOT PAID              ANT


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                                   $205.00.

                     Courtcosts in this case have been taxedin this Court'sjudgment

        I, Christopher A. Prine, Clerk ofthe Court of Appeals for the First District ofTexas, do hereby
certify that this is a true statement of the costsof appeal in this case.

                                                            IN TESTIMONY WHEREOF, witness my
                                                            handandthe seal of the Court of Appeals for the
                                                            First District of Texas, thisOctober2,2015.




                                          * =
                                                            CkM^rh^
                                                                     CHRISTOPHER A. PRINE
                                                                     CLERK OF THE COURT
, Elmore, Lievens, Chesney                        IK! HOUSTON
  & Turet, L.L.P.
                                                  02. OCT' "15
     Attorneys At Law
9225 KatyFreeway, Suite250                        PM .7 I                                                                   SUU 48
 Houston, Texas77024-1564
                                                                               K:r^/;rw,i£*ii*J» *=iJ3._z£*'- MJJfJKSjk'-
                                 First Court of Appeals
                                 Attn: Christopher A. Prine, Clerk of Court
                                 301 Fannin Street
                                  Houston, Texas 77002-2066
                             O O 22O S2 •:' '"•
                                                     ,il,lr,lll|i|llil'»|ll"i,'»lil"i'"l»Mlil¥,l,ill»l,lli"r